DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 04/27/2021, 11/02/2021 and 03/15/2022. An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 – 4, 8 – 9, 11, 13 – 14 and 18 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Imagawa et al. (US 2007/0189386).
Regarding claim 1, Imagawa et al. disclose a device for generating a slow motion video segment (¶93: image generation system 100), the device comprising: a memory (Fig.3; image storage apparatus 20) storing a first set of video frames and a second set of video frames, the first set capturing a video view at a first resolution and at a first frame rate and the second set capturing the video view at a second resolution, lower than the first resolution, and at a second frame rate, the second frame rate being greater than the first frame rate for at least a portion of the second set (¶8, 71-72, 95, 107-108; Figs. 2, 6: an image receiving unit that receives a first video sequence including frames having a first resolution and a second video sequence including frames having a second resolution which is higher than the first resolution); a processor (Fig. 3: image generation apparatus 30) coupled to the memory and configured to execute computer- readable instructions to cause the device to, in response to instructions to generate the slow motion video segment: identify at least two high resolution frames in the first set for generating the slow motion video segment (paragraph [0008] and Fig. 2: Frames 801, 802; paragraphs [0107]-[0108] and Fig. 6: Frames 201, 202; paragraph [0161] and fig. 21: frames a) and e)); identify whether there is at least one low resolution frame in the second set corresponding to an inter-frame time period between the identified at least two high resolution frames (paragraph [0008] and Fig. 2: Frames 812-814; paragraphs [0107]-[0108] and Fig. 6: Frames 212-214; paragraph [0161] and fig. 21: frames b), c) and d)); and when there is at least one low resolution frame corresponding to the inter-frame time period, generate the slow motion video segment by generating at least one high resolution frame corresponding to the inter-frame time period using interpolation based on the identified at least two high resolution frames and the at least one low resolution frame (paragraphs [0009]-[0011 ]; Fig. 2: frame 823; paragraphs [0177]-[0178); and an output device coupled to the processor for displaying the slow motion video segment using the at least one generated high resolution frame (Fig. 3: display apparatus 40).

Regarding claim 3, Imagawa et al. disclose all of the aforementioned limitations of claim 1. Imagawa also teaches wherein the instructions to generate the slow motion video segment include an indication of a time period for generating the slow motion video segment, and wherein the processor is further configured to execute instructions to cause the device to identify the at least two high resolution frames by identifying at least two frames in the first set spanning the indicated time period (paragraph [0008] and Fig. 2: Time period between frames 801, 802); paragraphs [0107]-[0108] and Fig. 6: time length between the frames 201 and 202; paragraphs [0114]-[0115] and Figs. 8(a)-8(c): the times, at which the frames are obtained, are known).

Regarding claim 4, Imagawa et al. disclose all of the aforementioned limitations of claim 1. Imagawa also teaches a first camera for capturing the first set of video frames; and a second camera for capturing the second set of video frames; wherein the processor is coupled to the first and second cameras to control operation of the first and second cameras; and wherein the first and second cameras are provided on a same side of the device (paragraph [0110]; Figs. 7(a)-7(b)).

Regarding claim 8, Imagawa et al. disclose all of the aforementioned limitations of claim 1. Imagawa also teaches wherein the second frame rate is substantially constant for all of the second set of video frames (paragraph [0008] and Fig. 2; paragraphs [0107]-[0108] and Fig. 6; paragraphs [0114]-[0115] and Figs. 8(a)-8(c): the used higher and lower frame rates are constant).

Regarding claim 9, Imagawa et al. disclose all of the aforementioned limitations of claim 1. Imagawa also teaches wherein the first and second sets of video frames are stored in the memory in association with each other (paragraph [0093]: memory 20; paragraphs [0107]-[0109]: the relative relationship between imaging timings of the higher and lower frame rates is previously known).

Claim 11, 13 – 14 and 18 – 19  is rejected as applied to claims 1, 3 – 4 and 8 – 9  above. The method steps as claimed would have been implied by the apparatus of Imagawa et al.

Claim 20  is rejected as applied to claim 1 above. The method steps as claimed would have been implied by the apparatus of Imagawa et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Imagawa et al. in view of JP2003-203237A (hereinafter Monolith).
Regarding claim 2, Imagawa et al. disclose all of the aforementioned limitations of claim 1. Imagawa fails to explicitly disclose wherein the processor is further configured to execute instructions to cause the device to generate the at least one high resolution frame using a linear interpolation. 
	In the same field of endeavor, Monolith teaches the use of linear interpolation to generate a high resolution frame (bottom of p.41 (of translation provided by applicant)). In light of the teaching of Monolith, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Monolith’s teaching in Imagawa’s system because an artisan of ordinarily skill would recognize that this would have yielded predictable results and resulted in an improved system.

Claim 12  is rejected as applied to claim 2 above. The method steps as claimed would have been implied by the apparatus of Imagawa et al. in view of Monolith.

Claim 5 – 7 and 15 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Imagawa et al. in view of CN107396019A (hereinafter Vivo).
Regarding claim 5, Imagawa et al. disclose all of the aforementioned limitations of claim 4. Imagawa fails to explicitly disclose wherein the second frame rate is a variable frame rate, and 10wherein the processor is further configured to execute instructions to cause the device to: estimate a speed of motion of an object in the video view; and control the second frame rate to be greater than the first frame rate when the estimated speed meets or exceeds a speed threshold. 
	In the same field of endeavor, Vivo teaches according to the first frame rate in the process of recording the video, detecting the moving speed of the target object in the video recording interface, and the detected moving speed as the first moving speed, if the first moving speed is greater than or equal to the preset speed, the slow motion video recording according to the second frame rate, wherein the target object is shot in the scene of the shot object; the first frame rate is lower than the second frame rate. the mobile terminal can when shooting the moving speed of the object is greater than or equal to the preset speed, automatic switching to a higher frame-rate recording slow motion video, so as to avoid slow motion video recording present operation delay, improves the quality of slow motion video (p.34 (of translation provided by applicant), 4th paragraph). In light of the teaching of Vivo, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Vivo’s teaching in Imagawa’s system because an artisan of ordinarily skill would recognize that this would provide a system capable of slow motion video with high resolution.

Regarding claim 6, Imagawa et al. in view of Vivo disclose all of the aforementioned limitations of claim 5. Vivo also teaches wherein the first and second sets of video frames are stored in the memory in association with each other ((p.34 (of translation provided by applicant), 4th paragraph): automatic switching to a higher frame-rate recording slow motion video, so as to avoid slow motion video recording present operation delay, improves the quality of slow motion video).
Regarding claim 7, Imagawa et al. disclose all of the aforementioned limitations of claim 1. Imagawa fails to explicitly disclose wherein the second frame rate is a variable frame rate that is higher than the first frame rate for a portion of the second set. 
	In the same field of endeavor, Vivo teaches according to the first frame rate in the process of recording the video, detecting the moving speed of the target object in the video recording interface, and the detected moving speed as the first moving speed, if the first moving speed is greater than or equal to the preset speed, the slow motion video recording according to the second frame rate, wherein the target object is shot in the scene of the shot object; the first frame rate is lower than the second frame rate. the mobile terminal can when shooting the moving speed of the object is greater than or equal to the preset speed, automatic switching to a higher frame-rate recording slow motion video, so as to avoid slow motion video recording present operation delay, improves the quality of slow motion video and slow motion video recording according to the second frame rate. wherein the first frame rate is lower than the second frame rate, the second frame rate is 60fps, 120fps, 240fps and even 960fps. (p.34 (of translation provided by applicant), 1st and 4th paragraph). In light of the teaching of Vivo, it would have been obvious to one of ordinary skill in the art before the effective filing date to use Vivo’s teaching in Imagawa’s system because an artisan of ordinarily skill would recognize that this would provide a system capable of slow motion video with high resolution.

Claims 15 – 17 rejected as applied to claims 5 – 7 above. The method steps as claimed would have been implied by the apparatus of Imagawa et al. in view of Vivo.
Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Imagawa et al. 
Regarding claim 10, Imagawa et al. disclose all of the aforementioned limitations of claim 1. Imagawa fails to explicitly disclose wherein the memory further stores a third set of video 25frames, the third set capturing the video view at a third resolution and at a third frame rate, the third resolution being lower than the second resolution, and the third frame rate being greater than the second frame rate for at least a portion of the third set, and wherein the processor is further configured to execute instructions to cause the device to: - 28 -generate the slow motion video segment recursively by: generating a set of intermediate slow motion video frames, having an intermediate resolution, using the second and third sets of video frames; and generating the slow motion video segment using the set of intermediate 5slow motion video frames and the first set of video frames. The limitations in claim 10 do not define a patentable distinct invention over that in Imagawa et al. since both the invention as a whole and Imagawa are directed to using highspeed low resolution images and low speed high resolution images to create highspeed high resolution images. The number of times that the process is repeated presents no new or unexpected results. Therefore, to have a third set of images and repeating the process of claim 1 would have been routine experimentation and optimization in the absence or criticality.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749. The examiner can normally be reached M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698